***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 STATE OF CONNECTICUT v.
                    SCOTT R. PALMENTA
                        (AC 42048)
                       Lavine, Bright and Flynn, Js.

                                  Syllabus

The petitioner, who had been convicted, on a plea of guilty, of the crimes
   of attempt to commit criminal mischief in the third degree and attempt
   to commit criminal trespass in the third degree, appealed to this court
   from the judgment of the trial court denying his petition for a writ of
   error coram nobis. In his petition, the petitioner sought to vacate his
   conviction, claiming, inter alia, that there had been no probable cause
   for his arrest on the initial charges of attempt to commit burglary in
   the third degree and attempt to commit larceny in the sixth degree. The
   court concluded that it did not have subject matter jurisdiction and
   denied the petition. Held that the trial court properly determined that
   it lacked subject matter jurisdiction over the petitioner’s petition for a
   writ of error coram nobis: the petitioner could have filed a petition for
   a new trial, as opposed to the petition for a writ of error coram nobis,
   but the record reflects that he failed to do so, and, therefore, the peti-
   tioner failed to avail himself of an alternative legal remedy available to
   him, which deprived the court of jurisdiction to consider the merits of
   his petition; accordingly, because the court lacked jurisdiction over the
   petition for a writ of error coram nobis, it should have rendered judgment
   dismissing rather than denying the petition.
    Argued November 20, 2019—officially released February 18, 2020

                            Procedural History

   Substitute information charging the petitioner with
the crimes of attempt to commit criminal mischief in the
third degree and attempt to commit criminal trespass
in the third degree, brought to the Superior Court in
the judicial district of Stamford-Norwalk, geographical
area number twenty, where the petitioner was pre-
sented to the court, Hernandez, J., on a plea of guilty;
judgment of guilty; thereafter, the court, McLaughlin,
J., denied the petitioner’s petition for a writ of error
coram nobis, and the petitioner appealed to this court.
Improper form of judgment; judgment directed.
  David B. Bachman, assigned counsel, for the appel-
lant (petitioner).
  Timothy F. Costello, assistant state’s attorney, with
whom, on the brief, were Richard J. Colangelo, Jr.,
former state’s attorney, and Justina Moore, assistant
state’s attorney, for the appellee (state).
                          Opinion

   LAVINE, J. The petitioner, Scott R. Palmenta, appeals
from the judgment of the trial court denying his petition
for a writ of error coram nobis.1 The question with
which we are presented is whether the trial court erred
in concluding that it lacked subject matter jurisdiction
over the petition. We conclude that the court properly
determined that it lacked jurisdiction but that it should
have dismissed the petition, rather than deny it. The
form of the judgment is improper and, therefore, we
reverse the judgment and remand the case with direc-
tion to dismiss the petition.
   The record reveals the following relevant facts and
procedural history. The petitioner was arrested on
November 16, 2016, and charged with attempt to com-
mit burglary in the third degree and attempt to commit
larceny in the sixth degree. On March 22, 2017, the
petitioner pleaded guilty, under the Alford doctrine,2 to
the substitute charges of attempt to commit criminal
mischief in the third degree in violation of General
Statutes §§ 53a-49 and 53a-117 and attempt to commit
criminal trespass in the third degree in violation of
General Statutes §§ 53a-49 and 53a-109. The court sen-
tenced him to a total effective sentence of six months
of incarceration. The record does not reflect the date
on which the petitioner was released from the custody
of the Commissioner of Correction.
   On May 7, 2018, the petitioner filed a petition for a
writ of error coram nobis in which he alleged that there
had been no probable cause for his 2016 arrest related
to the initial charges of attempt to commit burglary in
the third degree and attempt to commit larceny in the
sixth degree. In support of the petition, he argued that
there had been no probable cause for his arrest because
there was no victim identified in the police report and
the location of his arrest was in a public park, not a
private one.3 The petitioner also claimed that he only
recently learned of these purportedly new facts because
he previously was denied a copy of the police report
by the court. Accordingly, he requested that the court
vacate his conviction.
   The court held a hearing on July 12, 2018. At the
hearing, the petitioner argued that it was his ‘‘genuine
belief that . . . the facts of the case to which he
plead[ed] guilty . . . were new and different to him
and not what he had believed that he agreed to at the
time that he entered his guilty plea.’’ After review of
the transcript from the petitioner’s plea proceeding, the
court stated that the petitioner had ‘‘stipulated to the
factual basis of his guilty plea’’ and that ‘‘[t]he factual
basis upon which [he pleaded] support[s] the plea
. . . .’’ The petitioner’s attorney conceded: ‘‘I have spo-
ken to [the petitioner], and I did indicate that, based
on my understanding, this might have been an issue
that could have been presented in the habeas court,
however, [the petitioner has exhausted] his habeas
[relief] because he has satisfied his sentence on this
case . . . .’’ The court stated that, pursuant to State v.
Stephenson, 154 Conn. App. 587, 108 A.3d 1125 (2015),
it did not have jurisdiction over the writ because the
petitioner had the alternative legal remedy of habeas
corpus available to him at the time he was incarcerated.
In response, the petitioner himself argued that he ‘‘just
found this stuff out and that’s why because [he] couldn’t
file—[he] did file a habeas. They denied it.’’ The court
stated in response that, ‘‘based on the evidence before
the court, that’s not accurate.’’ Accordingly, the court
concluded that it did not have jurisdiction and denied
the petition. This appeal followed.
   We first set forth the applicable standard of review.
‘‘[B]ecause [a] determination regarding a trial court’s
subject matter jurisdiction is a question of law, our
review is plenary. . . . [A] court lacks discretion to
consider the merits of a case over which it is without
jurisdiction . . . .’’ (Internal quotation marks omitted.)
Richardson v. Commissioner of Correction, 298 Conn.
690, 696, 6 A.3d 52 (2010).
   ‘‘A writ of error coram nobis is an ancient common-
law remedy which authorized the trial judge, within
three years, to vacate the judgment of the same court
if the party aggrieved by the judgment could present
facts, not appearing in the record, which, if true, would
show that such judgment was void or voidable. . . .
The facts must be unknown at the time of the trial
without fault of the party seeking relief. . . . A writ of
error coram nobis lies only in the unusual situation [in
which] no adequate remedy is provided by law. . . .
Moreover, when habeas corpus affords a proper and
complete remedy the writ of error coram nobis will
not lie.’’ (Citations omitted; internal quotation marks
omitted.) State v. Das, 291 Conn. 356, 370–71, 968 A.2d
367 (2009). Similarly, when a petition for a new trial
pursuant to General Statutes § 52-270 is available, a writ
of error coram nobis will not lie. See State v. Brown,
179 Conn. App. 337, 344, 179 A.3d 807, cert. denied, 328
Conn. 914, 180 A.3d 594 (2018).
  ‘‘The errors in fact on which a writ of error can be
predicated are few. They must be assigned on facts not
appearing on the face of the record which, if true, prove
the judgment to have been erroneous. This can be only
where the party had no legal capacity to appear, or
where he had no legal opportunity, or where the court
had no power to render judgment.’’ (Internal quotation
marks omitted.) Hubbard v. Hartford, 74 Conn. 452,
455, 51 A. 133 (1902). ‘‘[T]he relevant question is not
whether the [petitioner] took advantage of [alternative
legal remedies available to him, such as a writ of habeas
corpus or a petition for a new trial] but, rather, whether
he could have pursued them.’’ State v. Brown, supra,
179 Conn. App. 341.
   The petitioner claims on appeal that the court erred
in concluding that it lacked subject matter jurisdiction
over his petition. The petitioner argues, in essence, that
if the court had heard evidence and found that he had
learned of the allegedly new facts only after his release
from incarceration, then it also would have determined
that habeas relief had not been practically available to
him because he was no longer in custody when he
learned of those facts.4 Therefore, he argues, the court
would have concluded that it had jurisdiction to con-
sider the merits of his petition. In response, the state
argues that the court properly concluded that it lacked
jurisdiction because the petitioner could have raised
his claims at trial, on direct appeal, or through a petition
for a new trial, a petition for a writ of habeas corpus,
or a motion to withdraw his guilty plea. We agree with
the state, insofar as the petitioner had an alternative
legal remedy available to address the claim that he
raised in his petition.5
   Connecticut courts lack jurisdiction to consider a
petition for a writ of error coram nobis when a peti-
tioner has failed to avail himself of alternative legal
remedies available to him. See State v. Das, supra, 291
Conn. 372. In the present case, the petitioner instead
could have filed a petition for a new trial, pursuant to
§ 52-270,6 as opposed to the petition for a writ of error
coram nobis, but the record reflects that he failed to
do so.7 The petitioner, therefore, failed to avail himself
of an alternative legal remedy available to him and,
thus, failed to demonstrate that there was no adequate
legal remedy available to him other than a writ of error
coram nobis. On this sole basis, we conclude that the
trial court properly determined that it lacked jurisdic-
tion over the petition.
  At the hearing on the petition, however, the court
ruled from the bench that, pursuant to State v. Stephen-
son, supra, 154 Conn. App. 590–92, it did not have juris-
diction to consider the petition because the petitioner
could have pursued a petition for a writ of habeas cor-
pus while he was incarcerated. Because our review of
the trial court’s determination regarding jurisdiction is
plenary, and because we have independently deter-
mined that the petitioner could have filed a petition for
a new trial, instead of a petition for a writ of error
coram nobis, we need not also determine whether the
petitioner could have pursued habeas relief while he
was incarcerated.
   On the basis of the foregoing, we conclude that the
trial court properly determined that it lacked jurisdic-
tion over the petition.8 The petition, however, should
have been dismissed, not denied, because jurisdiction
was lacking.
  The form of the judgment is improper, the judgment
is reversed and the case is remanded with direction to
render judgment dismissing the petition.
      In this opinion the other judges concurred.
  1
     The self-represented petitioner filed two petitions for a writ of error
coram nobis, both dated April 22, 2018, on May 7, 2018. There is no substan-
tive difference between the two petitions. Because the trial court treated
them as one petition, we will do the same in this opinion. Although the
petitioner filed the petitions in his capacity as a self-represented litigant,
he was represented by counsel at the trial court hearing on the petition and
is represented by counsel in the present appeal.
   2
     North Carolina v. Alford, 400 U.S. 25, 37, 91 S. Ct. 160, 27 L. Ed. 2d
162 (1970).
   3
     Apparently, the petitioner believes that, because he was on public prop-
erty and the witness who reported his activity was not a victim of that
activity, he could not be charged with the property crimes of burglary and
larceny. Because the court determined that it lacked jurisdiction to consider
the petitioner’s writ of error, it did not address the merits of the petitioner’s
dubious claim.
   4
     ‘‘[P]ursuant to General Statutes § 52-466 (a) (1), the remedy of a writ of
habeas corpus is only available while the petitioner is in custody on the
conviction under attack at the time the habeas petition is filed . . . .’’
(Footnote omitted; internal quotation marks omitted.) State v. Brown, supra,
179 Conn. App. 342.
   5
     The state also argues on appeal that (1) the court properly concluded
that it lacked jurisdiction because the writ of error coram nobis does not
exist under Connecticut law, (2) the petitioner has not provided an adequate
record for appellate review, and (3) the petitioner waived his claim of ‘‘false
arrest,’’ on the basis of no probable cause, by entering unconditional guilty
pleas with respect to his charges. Because we determine that the record is
adequate for our determination that the trial court lacked jurisdiction to
consider the petition, we need not address the state’s remaining arguments,
including the viability of the writ of error coram nobis in Connecticut. See
State v. Sienkiewicz, 177 Conn. App. 863, 869, 173 A.3d 955 (2017) (‘‘[w]e
decline the state’s invitation to announce the demise of the writ of error
coram nobis’’), cert. denied, 327 Conn. 997, 176 A.3d 558 (2018); see also
State v. Stephenson, supra, 154 Conn. App. 590 n.4 (‘‘The state argues that,
because of more recently created remedies, such as the petition for a new
trial, the writ of coram nobis should be jettisoned . . . . We need not decide
this issue, however, because even if the remedy does exist, the prerequisites
for granting relief were not met here.’’).
   6
     General Statutes § 52-270 (a) provides in relevant part that the trial court
‘‘may grant a new trial of any action that may come before it, for . . . the
discovery of new evidence or . . . for other reasonable cause,’’ provided
it is brought within three years after the judgment is rendered. See General
Statutes § 52-582 (a) (‘‘[n]o petition for a new trial in any civil or criminal
proceeding shall be brought but within three years next after the rendition
of the judgment’’); see also State v. Brown, supra, 179 Conn. App. 343–44.
   7
     We note that the requirements for a petition for a new trial are substan-
tially the same as those for a petition for a writ of error coram nobis: both
must be brought within three years of when the judgment was rendered
and must be based on facts not known at that time. In fact, during argument
before this court, counsel for the petitioner could not identify any difference
between the two remedies, nor could he explain why a petition for a new
trial was not an adequate legal remedy.
   8
     We note that resort to a writ of error coram nobis appears to be wholly
improper given the facts of the present case. As stated previously in this
opinion, ‘‘[t]he errors in fact on which a writ of error can be predicated are
few. They must be assigned on facts not appearing on the face of the record
which, if true, prove the judgment to have been erroneous. This can be only
where the party had no legal capacity to appear, or where he had no legal
opportunity, or where the court had no power to render judgment.’’ (Internal
quotation marks omitted.) Hubbard v. Hartford, supra, 74 Conn. 455. The
petitioner’s claim does not seem to fall within any of the usual narrow
circumstances in which a judgment would be rendered void or voidable.